



EXHIBIT 10.4


FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE MID-AMERICA APARTMENT COMMUNITIES, INC.
2013 STOCK AND INCENTIVE PLAN
(Director)


This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the __________ day of _________, 20__ (the “Grant Date”),
between Mid-America Apartment Communities, Inc. (the “Company”), and
________________ (the “Grantee”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Company’s Second Amended
and Restated 2013 Stock Incentive Plan (the “Plan”).


WHEREAS, the Company has adopted the Plan which permits the issuance of
Restricted Stock Unit Awards (individually, an “RSU Award”); and


WHEREAS, the Board has determined to issue a portion of Grantee’s compensation
for services as a director of the Company in the form of an RSU Award with a
deferred settlement date (the directors of the Company shall be referred to
individually as a “Director”, and collectively as the “Directors”);


NOW, THEREFORE, the parties hereto agree as follows:


1.    Definitions. As used in this Agreement, the following words or phrases
shall have the meanings set forth below.


(a)    Disability. The Grantee shall be considered “disabled” if the Grantee (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan sponsored by the Company which covers
the Grantee.


(b)    Change in Control. For purposes of this Agreement, the term “change in
control” shall mean (i) a merger, consolidation or other business combination in
which any person or entity, including a “group” (as defined in Treasury
Regulations promulgated under Section 409A of the Code, or any successor
regulations thereto), other than the Company or any benefit plan of the Company,
acquires ownership of an interest in the Company that, together with the
interest held by such person, entity or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the
Company; provided, however, that there shall not be a “change in control” under
this subsection (i) unless there is a transfer or issuance of an interest in the
Company and ownership interests in the Company remain outstanding after the
transaction; (ii) any person or entity, including a group, other than the
Company or any benefit plan of the Company, acquires, or has acquired during a
twelve (12) month period, ownership of an interest in the Company possessing
thirty-five percent (35%) or more of the combined voting power of the Company;
(iii) during any twelve (12) month period, individuals who at the beginning of
such period constitute the Directors cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company’s owners, of each Director first elected during such period was approved
by a vote of at least two-thirds of the Directors then still in office who were
Directors at the beginning of any such period; or (iv) a merger, consolidation
or other business combination of the Company in which any person or entity,
including a group, other than the Company or any benefit plan of the Company,
acquires, or has acquired during a twelve (12) month period, assets of the
Company having a total gross fair market value equal to forty percent (40%) or
more of the total gross fair market value of all the assets of the Company
immediately before such acquisition or acquisitions; provided, however, that
there shall not be a “change of control” under this subsection (iv) if the
transfer of assets is to an entity that is controlled immediately after the
transfer by the Company or the owners of the Company (determined as provided in
Treasury Regulations promulgated under Section 409A of the Code, or any
successor regulations thereto).


(c)    Retirement. For purposes of this Agreement, Retirement shall have the
same meaning as “Retirement” under the “Retirement Policy” in effect for the
Board on the Grant Date.
    





--------------------------------------------------------------------------------





2.    Grant of Restricted Stock Units.


(a)    The Company hereby grants to the Grantee an RSU Award consisting of
_________ Restricted Stock Units on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.


(b)    The Grantee’s rights with respect to the RSU Award shall remain
forfeitable at all times prior to the dates on which the RSU Award shall vest in
accordance with Section 3 hereof.


3.    Vesting and Payment. Except as otherwise provided herein, Grantee shall
have full right, title and interest in the RSU Award to the extent such RSU
Award has vested in accordance with subparagraph (c) below.


(a)    Until the applicable settlement date of the RSU Award pursuant to the
provisions of Sections 4 and 5 of the Company’s Non-Qualified Deferred
Compensation Plan for Outside Directors, as amended effective November 30, 2010
(the “Non‑Qualified Plan”), the RSU Award may not be sold, assigned,
transferred, pledged or otherwise encumbered by Grantee other than by will or
the laws of descent and distribution.


(b)    Until the applicable settlement date of the RSU Award pursuant to the
provisions of Sections 4 and 5 of the Non‑Qualified Plan, the Grantee shall not
have any rights of a shareholder of the Company including without limitation the
right to vote but the Grantee shall receive Dividend Equivalent Rights, which
will be invested in additional Restricted Stock Units. If as a result of a stock
dividend, stock split, recapitalization or other adjustment in the capital stock
or stated capital of the Company, or as the result of a merger, consolidation,
or other reorganization, the Common Stock is increased, reduced or otherwise
changed, the Company shall make an equitable and proportionate adjustment to the
RSU Award in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.


(c)    The RSU Award shall vest at such time and on such date as indicated on
Schedule A (the “Vesting Date(s)”), provided that Grantee is serving as a
Director at all times following the Grant Date and through the Vesting Date(s)
(the “Vesting Period”). If, at any time during the Vesting Period, Grantee’s
service with the Company is terminated for any reason other than as a result of
the death, Disability or Retirement of Grantee, the RSU Award held by such
Grantee shall immediately and automatically be forfeited without monetary
consideration to the Company and shall be automatically canceled and retired. If
(i) Grantee shall die while in the service of the Company, (ii) Grantee’s
service with the Company shall terminate by reason of Disability or Retirement,
or (iii) there occurs a Change in Control, then in any such case the RSU Award
shall become immediately vested and nonforfeitable.


(d)    At the time of Grantee’s termination of service (including a termination
of service as a result of the Grantee’s death or Disability) as a Director,
Grantee shall be entitled to payment of all Restricted Stock Units covered by
this Agreement that have become vested. The timing and form of payment shall be
pursuant to the provisions of Sections 4 and 5 of the Non-Qualified Plan.


4.    No Right to Continued Service. This Agreement shall not be construed as
giving Grantee the right to continue service as a Director of the Company or any
Subsidiary or affiliate of the Company, and the Company or any Subsidiary or
affiliate of the Company may at any time dismiss Grantee from service as a
Director, free from any liability or any claim under the Plan.


5.    Adjustments. The Board shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this RSU Award in
recognition of unusual or nonrecurring events affecting the Company or any
Subsidiary, or the financial statements of the Company or any Subsidiary, or of
changes in applicable laws, regulations, or accounting principles in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.


6.    Amendment to RSU Award. Subject to the restrictions contained in the Plan,
the Board may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the RSU Award, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination shall be made in
accordance with Section 409A of the Code and the Treasury Regulations
promulgated thereunder, and any successor regulations thereto, and further if
any such action would adversely affect the rights of the Grantee or any holder
or beneficiary of the RSU Award such action shall not to that extent be
effective without the consent of the Grantee, holder or beneficiary affected.


7.    Plan Governs. The Grantee hereby acknowledges receipt of a copy of the
Plan and the Non-Qualified Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan and the Non-Qualified Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan or the Non-Qualified Plan,
the terms of the Plan or the Non-Qualified Plan, as the case may be, shall
govern.





--------------------------------------------------------------------------------







8.    Notices. All notices required to be given under this Agreement shall be in
writing and deemed to be received if personally delivered or if sent by
registered or certified United States mail, return receipt requested, postage
prepaid, to the parties at the following addresses, or to such other address as
either party may provide in writing from time to time.


To the Company:
Mid-America Apartment Communities, Inc.
 
Attn: Leslie Wolfgang
 
6815 Poplar Avenue, Suite 500
 
Germantown, TN 38138
 
 
To the Grantee:
The address then maintained with respect to the Grantee in the Company's
records.



9.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Tennessee
without giving effect to conflicts of laws principles.


10.    Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.


11.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the Board,
in its discretion. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.


12.    Delay of Payment for Key Employees. To the extent required to comply with
Section 409A of the Code, one or more payments under this Plan shall be delayed
until the earlier of (i) six months and one day following Grantee’s “separation
from service” (as defined in Treasury Regulations promulgated under Section 409A
of the Code, or any successor regulations thereto) or (ii) Grantee’s death.


13.    Covenants and Representations of Grantee. Grantee represents, warrants,
covenants and agrees with the Company as follows:


(a)    The shares of Stock cannot be offered for sale, sold or transferred by
Grantee other than pursuant to: (i) an effective registration under applicable
state securities laws or in a transaction which is otherwise in compliance with
such laws; (ii) an effective registration under the Securities Act of 1933, as
amended (the “1933 Act”), or in a transaction otherwise in compliance with the
1933 Act; and (iii) evidence satisfactory to the Company of compliance with the
securities laws of all applicable jurisdictions. The Company shall be entitled
to rely upon an opinion of counsel satisfactory to it with respect to compliance
with the foregoing laws;


(b)    The Company will be under no obligation to register (or maintain the
registration of) the shares of Stock or to comply with any exemption available
for sale of the shares of Stock without registration. The Company is under no
obligation to act in any manner so as to make Rule 144 promulgated under the
1933 Act available with respect to sales of the shares of Stock; and


(c)    If applicable, a legend indicating that the shares of Stock have not been
registered under the applicable state securities laws and referring to any
applicable restrictions on transferability and sale of the shares of Stock may
be placed on the certificate or certificates delivered to Grantee and any
transfer agent of the Company may be instructed to require compliance therewith.


14.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement and this Agreement
shall be construed as if such invalid, illegal or unenforceable provisions or
portion thereof had never been contained herein.


15.    Entire Agreement. Subject to the terms and conditions of the Plan and the
Non-Qualified Plan, this Agreement expresses the entire understanding and
agreement of the parties hereto with respect to such terms, restrictions and
limitations.





--------------------------------------------------------------------------------





This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
document.


16.    Headings. Section headings used herein are for convenience of reference
only and shall not be considered in interpreting this Agreement.


17.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


18.    Counterparts. This Agreement may be executed by the signatures of each of
the parties hereto, or to a counterpart of this Agreement, and all such
counterparts shall collectively constitute one Agreement. Facsimile signatures
shall constitute original signatures for purposes of this Agreement.


IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed effective as of the day and year first above
written.


 
 
 
 
MID-AMERICA APARTMENT


 
 
 
 
COMMUNITIES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Leslie B.C. Wolfgang
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grantee:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Please Print Name
















